

115 S3202 IS: North Texas Water Supply Security Act of 2018
U.S. Senate
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3202IN THE SENATE OF THE UNITED STATESJuly 12, 2018Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo limit claims under Federal law seeking judicial review of any environmental impact statement,
			 environmental review, or authorization for the Lower Bois d’Arc Creek
			 Reservoir Project in Fannin County, Texas, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Texas Water Supply Security Act of 2018. 2.Limitations on certain claims under Federal law relating to the Lower Bois d'Arc Creek Reservoir Project in Fannin County, Texas (a)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code. (2)AuthorizationThe term authorization means any license, permit, approval, finding, determination, certification, or other administrative decision issued by an agency or a State agency acting under delegated or other Federal authority that is required or authorized under Federal law in order to site, construct, reconstruct, or commence operations of the reservoir project.
 (3)Environmental impact statementThe term environmental impact statement means the detailed statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (4)Environmental reviewThe term environmental review means procedures and processes conducted to comply with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (5)Project sponsorThe term project sponsor means the North Texas Municipal Water District. (6)Reservoir projectThe term reservoir project means the Lower Bois d’Arc Creek Reservoir Project located in Fannin County, Texas, proposed for construction by the project sponsor.
				(b)Judicial review
 (1)In generalExcept as provided in paragraph (2), notwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of any environmental impact statement, environmental review, or authorization for the reservoir project shall be barred.
 (2)ExceptionA claim described in paragraph (1) may proceed if— (A)the claim is filed not later than 105 days after the date of the final record of decision or approval, unless a shorter time is specified in Federal law under which judicial review is allowed; and
 (B)in the case of a claim with respect to an environmental impact statement for, environmental review of, or authorization for the reservoir project, the claim is filed by a party that submitted a comment during the public comment period on the revised draft environmental impact statement for the reservoir project.
 (c)Separate actionFor purposes of subsection (b)(2)(A), the final agency action that follows preparation of a supplemental environmental impact statement, if required, shall be considered a separate final agency action.
 (d)District court venue and deadlineAll claims related to the reservoir project— (1)shall be brought in the United States District Court for the Eastern District of Texas; and
 (2)shall be resolved as expeditiously as practicable. (e)Injunctive relief (1)In generalIn addition to considering any other applicable equitable factors, in any motion for a temporary restraining order or any injunction against an agency, a State agency acting under delegated or other Federal authority, or the project sponsor in connection with judicial review under subsection (b)(2), the court—
 (A)shall consider the potential effects on public health, safety, and the environment, and the potential for significant negative economic effects resulting from an order or injunction;
 (B)may not presume that the harms described in subparagraph (A) are reparable; (C)may not waive or limit the requirements of Rule 65(c) of the Federal Rules of Civil Procedure as to any movant for a temporary restraining order or injunction; and
 (D)shall determine the amount of security under Rule 65(c) of the Federal Rules of Civil Procedure in the same proceeding in which the court considers the temporary restraining order or any injunction.
 (2)SecurityWith respect to the security required under Rule 65(c) of the Federal Rules of Civil Procedure— (A)an order granting injunctive relief shall not be effective unless and until the security has been posted by the movant;
 (B)an order granting injunctive relief shall require the security to be posted not later than 15 calendar days from the date of issuance of the order; and
 (C)if the movant fails to post the security within the time required by the court under subparagraph (B), the order granting injunctive relief shall automatically terminate.
 (f)Savings provisionNothing in this section— (1)creates a right to judicial review;
 (2)supersedes, amends, or modifies any Federal law or affects the responsibility of any State or Federal officer to comply with or enforce any law;
 (3)creates a presumption that the reservoir project will be approved or favorably reviewed by any agency or a State agency acting under delegated or other Federal authority; or
 (4)places any limit on filing a claim that a person has violated the terms or conditions of a permit, license, approval, or certification.
				(g)Application
 (1)Effective dateSubject to paragraph (2), this Act takes effect on February 1, 2018. (2)Grandfather clauseAny claim with respect to the reservoir project commenced prior to the date of enactment of this Act shall be deemed to have complied with any requirements that would have been applicable to that claim under subsection (b)(2)(A).